Order Supreme Court, New York County (Irma V. Santaella, J.), entered on or about February 13, 1991, which denied defendant-appellant’s motion to dismiss the complaint as against him pursuant to CPLR 3211 (a) (7), unanimously affirmed, without costs.
The verified complaint adequately sets forth causes of action for fraud and breach of fiduciary duty. Plaintiff alleges, inter alia: that defendant-appellant was her accountant; that he advised her to loan $25,000 to another one of his clients; that he advised her that there was no need to secure the loan; that he knew of the borrower’s insolvency and intentionally deceived plaintiff; that plaintiff relied on defendant-appellant’s advice; and, plaintiff was damaged as a result, since the loan has not been fully repaid (see, Lyons v Quandt, 91 AD2d 709; Mandelblatt v Devon Stores, 132 AD2d 162, 166-168).
We have considered all other claims and find them to be of no merit. Concur—Carro, J. P., Milonas, Ellerin, Wallach and Kupferman, JJ.